UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934 18 November 2010 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin, Dublin 22, Ireland. (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Enclosure:Transaction in Own Shares ﻿ 18th November 2010 RE-ISSUE OF TREASURY SHARES CRH plc announces that on 17th November 2010 it transferred to participants in its employee share schemes 44,951 Ordinary Shares at prices of €11.8573 and £11.163 per Ordinary Share. Following the above transactions, CRH plc holds 9,682,312 Ordinary Shares in Treasury. The number of Ordinary Shares in issue (excluding Treasury Shares) is 708,826,601. Contact Neil Colgan Company Secretary Tel: 00 3531 6344340 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 18 November 2010 By:/s/Maeve Carton M. Carton Finance Director
